‘708



         OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                                AUSTIN




ilonorablo ri. 3. arrett
Ccunty Xttorney
gains county
vminory,T8xaE




                                                    0ula be paid ror
                                                    08 as dlreeted
                                                    =, V. A. C. S.;
                                                  masurer la en-
                                                  s oomll6slon on
                                                  6 to the A6686~0r
                                                 or 02 Taxes Sor




                                         ee here for the
                                     0ia his cwemlaaton,
                                    llectar, before turning




                   ursement ana flgurss hla oomnis-
                  COll6Oti5E PI&O disbursement, whloh
     in fact ha6 never bee:) haSaid by him, The ques-
     ticn of the leEallty cf Ml.8 greotioa O&MB to me
     oc an audit of the oounty aooounts.

          *Prior to the oomblnation of the 0tri000 of
     collaotor and. essessor Art1010 3930 provlaea t&t
     the oonpensetlon of the asseseo~ shoda be paid
     on order of ths Comdsaloners   Court drawn on the
     county Treasurer.
Honorable Ii. 3. Qtrrretif,fags 2



               *Wt. 7&l, Seo. 3, proYldss that the aolleotor
          aball my over the colleotloas, *after reserving
          his oomadsslone for collsotlrqi the same.*
               "I find co provision of lag for withholdin&
          the ci3mpm2ttim or the ~Sse6sor-Collector other
          t2%n those cited.

                *Q,usstioni Does Art. 3987, emI the statutes
          &EC: coAst~tution combining this offloes, ~pasl,   by
          impliaatlon, Art. 3938, aw3 mublfy wt.    9E81 so as
          to atith0rlze the Assoscror-Collector to \rlthhold his
          cmpsnaation   for asoess~l~?

               *(e)     xi tba, it0mpefi88tm   10 ~fthh~u,    ana
          not hanalsa by ths metasurer, mar ths CwuoSulon-
          ora* Oourt allOw an aoaount fur thm fWd8 already
          withheld 90 as CI,authorlse the County ~rsasurer
          to show a~ entq 043 his records cina ~osios a oom-
          mission on fund6 not notually handled?*
          Ralne Oounty ha0 n population of 7,X54, aoaordl~
to   tb     lB4G
             Fmleral coseus, and frors tbr qua6tfon submltkd
ws aasuee that it la optrating on e ise basis.

               Dtiels     TZMi,   Vernon?8 Ammtated   Civil   zmtutes,
prorldes e# follw8~

               "XA saoh couBty haV&   leas than tSA thousaad
          (10,QOC) Lnhatltmts,  ths absriff of such oounty
          oh6ll be the AS~~+NWX &ridGolleator Of Taus, %A&
          shell brv9 an% oreroise all the rights, powers
          aAd prlvLlc@es,be subjeot to all the requkmmts
          end restrictioce, sfad prform   all the dutiar la-
          p080h by h    ~~032 acmkxm    ma oOllsotors~ ~4
          2~ aiaall ale0 &vu, the s8m bona8 required or PO
          a5sasao~ a113 cslleotor 0f taxes eleet4VLa

               Artlcls 7lSla, v. A. c. a., pro.rl&es as fol2o-m:

                 *xsreaftsr , ish9~e~er the words *~assssos*,
          'Asessaor of Ttrxm3’, ‘Coll~eaor,   * ‘oul.lsotor of
          Taxes’,   or fT%x &!o~leetOrv aN   uadd, either iI2
          hrttalss 7lE?l to 7359 lnoluslYrs of fit16 1%
          or ths 1823 :&39lOsb Civil 3tatutss oi TQX%S, ln-
          oludlng ill1 n~ezxLmants tfiareto, as well aa the
                                                                    75.0


Honorable li. 9. Garrett, ieee 3



     ztevised Code or 1925, lncludlli~ all amendtiients,
     being known as the 1925 Revised Civil Statutes
     or Texas, sa:ne shslf be aI;pllcablo to and mean
     the   one 0frh   or   oi’ficer   of   ;1sseasor   an&   Col-
     lector of TaXOS, and shall be so construed as to
     aooomplieh the objeat ard intent and oarry otit
     tl?s purpom Of :36otions 14 and 16 ol Article 8,
     of the Texas Constltutlon, es the swe wa,s emend-
     ed on November 8, 1932."

            krtiole 7230, V. A. C. 3.. provide8 as iollowar

          *%xo%pt ae to aompensetlon due suoh tax ool-
     leotor as shown by his a,?proved reports, tax money
     deposited In oountg depositorles shall be paid by
     suah depositories only to treasurer8 entitled to
     reoelve the same, on aheoks drawn by such tax ool-
     lactor in favor of 5usL treamrer.m

           In Tegard to the reports and payments rererred to
ir. ths next preoedlng statute (Art. 7230, supra),    provision
is made in reticle 7260, V. A. C. s., for such reFort8 to be
tide at the end of eaoil month end forwarded to the Comptroller,
and for payment to the State Trsam.rer of all aeaoye eolleot-
ed by the 'lax Collector during-: aaid month, l exoep.tlnc:euoh
amounte as he is allowed by lriw to pay in his county, re6erv-
lng only his ooauaissions on the total mount aolleoteda, and
    ther provision 1.    a 1      tlil-?mn    v      c 3     for
$8    reyorte to 50 iaZ Zy iihF*aZ ~ollso~or"t~~th~ C&i*-
slonere* Court 01 all the oollcotions made for the OOWlty,
and payment to the County Treaaursr of all taxes oollectad
for the Bounty %urhig   said month, *after reaerviS& his Wm-
missions for oollectl~    the same*.

          stlola 3930, V. A. c. B., ir.regard to paymeot of
the Assessor', la as r0iiowaia:

          *The Comptroller, on reooipt of the rolls,
     shall ,?ive the assssaor an order on the oolleator
     of his aounty ror the amount, due him by the State
     for assessing the irtate taxes, to be pai% out of
     tha first money Oplleoted for that ywr.    The oow
     missioners court shall issue an order on the Oounty
     treasurer of their wunty, to the assessor. for
     the amount due him for esaeesing the oounty tax
                                                                        711

honorable %   D.   Oarrett,   Page   4




     of their oounty, to be paid out or the first ~,oarry
     received from the Oolleotor on the rolls of that
     year.”

           Article 3941, V. A. C. 9., provldinq for cods-
sions to the County Treasurer, Is es follows:

           *The County Treasurer shall reoelve 00&e-
     slons on the moaeye reoeired and pald out by Mm,
     said oommIe111ons to be fixed by order of the 00~
     inisdoners oourt a%, followe:   For raoeiviw    ~1
     moneya, other than aohool funda, for the county,
     not exueedlw    two and one-half par sent, un% not
     exoeeUiog two an% one-half per oent for paying
     out the wmei provided,    that he ohall reoeiv~    no
     oommiedons for reooIvlng mooey rrm      his pmdsoe.e
     aor nor for paying ever momy to his nuooessorIn
     offIce.*
            The 02feOt Of the OOoStitUtiOI!&i    LUIEaAdrPhntof 193i?
(Seotione 14 and 18 of’Artlole VlIf, Texan Constltutlon) pro-
viding lor the 8on8olIdatlon 01 the tw0 exIrtIng orflee@ or
ameeaeor of taxes and Oolleotor Qf tUe8, of the statutory
enactment putting the aal% oonetItutIo~1        amen%ment Imto et-
root,   and of the statutory law malt1      the rheritf tax ool-
leotor and assessor In aountles *Ith7 n the population braehet
of Ralas county,     Is to plaoe upon the shoulders of the sherlfr
of Rains County all tba dutiee and t0 contcr upon hIm all tbo
rIghts that exist by roa8oA of law iA the Offioe        of tax aa-
seasor and eolleotor or of either 41 eald offloea ae they
existed   eeparately   prior  to said aolsAdA8At and the enao&sent
of the statute     putt&zig the asmndmnt   into errsot.

          wherever, upon an& ‘elnee the enaotmsnt of eaid etat-
ute Oonsolldattng the OffIOee at tax afJ5ea5or and tax oolleetor,
the UgIelature ha8 changed no law applloablo to either Oii’Ioe,
all or the statutes re&ulatlno, the oonduot of the office or
tax assessor end the off106   of tax oollaotor, which were In
foroe at the tint, of eai% eaactment, an% all laws relative
thereto slnoe enaoting must be oonntrued 88 ap~llcable to the
new and Oomblned offIce, unlese It IS Impoirelble to 80 Qon-
strue eald law&     yuurthermore, iseomuoh as the Legislature Is
~onclu~ivaly presumed to have, had lcAowled6e of the deolsiono
of the aourts reapeotinl; eald ofiioer whIoh were rendered
SrIor to 8~1% coosolieation, the decislonr or our courts rel-
atfve to the duties, priolleryee and eRolummts    of a tax as-
sessor ;dSri~rt,o said oonsolidation and rolatlve to said offtoe
rbnorable li. D. .Garrett,Pa&4 LI



of tax colleotor prior to said oon4oll%atlon, must now be
oonstru4d 8s interpreting the law as eame now exiete rela-
tLv4 to the, oomblned offloe of aseeaeor-oolleotor of taxes.

            Artlole 3936, V. ,A. C. S., 4upr4, -;r43orlbes the
method of payment of the a300ssor of taxs4. Krlor to the
oonsoliaation of the two offloee, in acoordanoe with the
dlreotlons oontii$ned la said artlalo 3938, the Comptroller
&NO the assessor rm ordar on the oolleotor ror the amount
dus him by the Sate for &sJessincj the Skate tares, ana that
was to be puld out ti? tie flr3t money oolleotod for that
year. AS we urrlorstnnd the l&w, isaim 1s still   in full for04
und eX4ot.r The aeaosnor was t3 be paid for oaeesrirg        the
county taxes in the following    matmar   The oo%alaslonersf
oourt iaeilsd 45 order on the county traamror    of their ooun-
ty to the atmewor for the amount due hlnfor aes444lng the
oounty tax of their oountg, to be paid out or the first
money reaelved from the ooll4otor on the roll3 for that
y4er.

           SalU I&XW has not been ropealsd, by Ulrsot aot or
the Legislaturenor by neaesaarp lmplloatl~n. ns we under-
4t4ncl It, C~J oounty ttu a354saor rud callcator should now
be p4ld for nsseoslng tax45 (a) wb4n the cam&.ssloo1r4*
court issues an order on the 03unty treasurer of tIMr ooun-
ty to the ameesor, (b) and tha order 80 lasued la ror th4
araount due him for aesesdng the oounty tax of their oounty,
(0) this money 1s to be ?ola out of tb    C’irst moonay received
by the treasurer  from the oolleator on the rolls of that
year.

           It 14 pleln Pros the above that 80 rar a# the pay-
ment of us444sor    is concerned, tha 3aw oontsslplates that It
4hall L6 p4.ia on an ordsr of th4 o4mml6aion4rs~ court di-
reoted to trtet  county trecnsurcoror tno oounty. Insomuch a4
thle order 13 to bo pala by ths county treasurer it neoea-
sarlly roilotis that the money to be paid #must rlrst go into
the h4nas or the county trtsssurer.

            The I;aymert to the county ooll4otor 4na aaseosor
for the performmoe    or blfs duty In the oolleotlon or taxes
ror the county la &overn4U by Artlo      7201 or the Revi4ea
ClV$l Statutes of Texas. sald ctatute la brief required the
tax oolleotor   to zake ,hts regortr to the O0~t~ii44ion4rs~ oourt
of hit3 county of all the tax oolleotlons msae for the OouCty,
and further trovidee that these reports sh&l be PlaUe monthly
Honorable H. il.Carrrstt, ~)aee 6



and that all tares oolleoted duria  the month &all ba paid
to the 44unty treasurer, *artor rarerring his 00~ml~4105 for
oolleotin~ the same*.

           From the above w4 are fore44 to the oonoluslon
that all the tax money oollqoted by the tax oollentor a&
assessor for th4 oounty "artor rec~rving his uomaisslon for
ooll4otlrtg the  rams", should be paid by the asaaaaor and
ooll44tor into the oounty tr4asuq.     &ft4r thle money r4a4h44
ib4 OwnEy   treasury  the county tax ammwor   alldoolleotor
la paid for the aso44am4nt of the tax44 out M tha first
tax money 6ollaoEsd    In aoosrdanoe wzlththa statute whloh
formerly applied oniy to the tax aasmtasor,  and whloh le ret
out rupra (Artlole 3938).    The tax 44114otor is paid ror
his s4rvioa4 in oolleOtin& the tax SOA.    44lloot.d by hti
in aooordamas with the statute which, prior to tbo oo~soll-
datlon of the two tax orrloaa, applied only to the tax ool-
laator (Art1014 7861).

          Cur an4w4r to.your que8tlon. thor4r4r4, is that
the tax aollbotor and asmeror rhall pay into th4 oounty
treasury all tha aounty tax moary oollaot4d by aim exoopt
such aa he reserms a8 his oomaimion for the oollaotln or
6am4, on th4 total amount ooll44ted, and that IiTKZ+au-
thorlty or law to ros4rv4 any paynant 4ut or ths tax money
oolleotod by him whloh would @ te hlsuaelr by way or cornpen-
eatlon ror his aeeemment  or tax4e.

          Tie county tnarurer   shauid b4 compensated ror hls
eervleas as county traaeurer In aooordmoe wlth Artlole 3941,
mpra. ihllo the tees for assessing, upon whloh he 1s paid
a oormPis.slon,have not been cruninginto the tN)aauror*s aotual
poa~4nslon under the praotlce h4retorora 4xl4tlng in your
county, the county treaourar was even tb4n ertftled  to his
oommlsslon on such fees under the authority of the holding
ln the cam or I~resldlo County v. Walker, (Clv. lipp.0-writ
a4aled), 69 5. ';i.97, a4 roiiosua:

                  The appellee a# aounty trsaaurer
     was, kr&    the tsr& or his efflae cntltlad ti
     reoelve an& disburse ths funds of f'rasldlo County.
     and It was not within ths power or th4 4omaia-   --
     aloarra* oourt, n4r MY arrloCr Or agent or the
     oounty, to aeprlts him or this orrlcial right
     ana duty. tie also had ttleright to his oommi4-
     alon upon raoney he was entr)l+  to the oustdy
                                                                               714

fionorabls 4   D. !%mvtt,    Fago 7



     of, en4 on &n&8     uhioh of right 8boul.d have bnn
     In hi8 po88eoe~cn,and Tllsaur4~ea
                                    ror                ta4    oounty.
     . . .-     T:mIersooring ours)

           ~elievlng   the   Rbow   fully    answers     your     question,
we are

                                                  Yours       very   truly

                                            AT'PORREY O$NERAL OFTEXGS




                                            --Robert     z.    ?.dtlmOn,      Jr.    /
                                                                     A88iStUlt